 Case 8:19-cv-02223-JVS-KES Document 30 Filed 03/09/20 Page 1 of 14 Page ID #:276



 1   Jeffrey Francis Craft (SBN 147186)        Christine Yang (CA Bar No. 102048)
     jcraft@devlinlawfirm.com
 2   DEVLIN LAW FIRM LLC                       chrisyang@sjclawpc.com
     1731 Fox Springs Circle,                  Victoria Hao (pro hac vice)
 3   Newbury Park, CA 91320                    vhao@sjclawpc.com
 4   Timothy Devlin (pro hac vice)             Law Office of S.J. Christine Yang
     tdevlin@devlinlawfirm.com                 17220 Newhope Street Suite 101-102
 5   DEVLIN LAW FIRM LLC                       Fountain Valley, CA 92708
     1526 Gilpin Avenue
 6   Wilmington, DE 19806                      Telephone: (714) 641-4022
     Telephone: (302) 449-9010                 Facsimile: (714) 641-2082
 7   Facsimile: (302) 353-4251
                                               Attorney for Defendant
 8   Attorneys for Plaintiff International     D-Link Systems, Inc.
     License Exchange of America, LLC
 9
10
11                         UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA
13                                   WESTERN DIVISION
14
   INTERNATIONAL LICENSE                     Case No. 8:19-cv-02223-JVS-KES
15 EXCHANGE OF AMERICA, LLC,
                                             AMENDED JOINT RULE 26(f) REPORT
16
                Plaintiff,                   Scheduling Conference:
17
        v.                                   Date:        March 2, 2020
18                                           Time:        10:30 a.m.
   D-LINK SYSTEMS, INC.,                     Judge:       Hon. James V. Selna
19
20              Defendant.

21
22
23
24
25
26
27
28
                                                      AMENDED JOINT RULE 26(f) REPORT
  Case 8:19-cv-02223-JVS-KES Document 30 Filed 03/09/20 Page 2 of 14 Page ID #:277




 1          A scheduling conference was held on March 2, 2020. At the conference the Court
 2 requested the parties to submit an Amended Joint Rule 26(f) report based on a trial date
 3 of January 4, 2022. Pursuant to the Court’s request Plaintiff International License
 4 Exchange of America, LLC (“ILEA”) and Defendant D-Link Systems, Inc. (“D-Link”)
 5 hereby submit this amended Joint Rule 26(f) Report. Counsels have conferred pursuant
 6 to Fed. R. Civ. P. 26(f)(1).
 7     a.      Synopsis
 8                                    Plaintiff’s Statement
 9          Plaintiff ILEA is a corporation organized under the laws of the State of Delaware
10 with a place of business at 10 Balligomingo Rd., West Conshohocken, PA 19428.
11          On November 15, 2019, Plaintiff filed this lawsuit accusing D-Link of directly and
12 indirectly infringing U.S. Patent Nos. RE44,775 (the “’775 patent”), RE45,065 (the “’065
13 patent”), RE45,081 (the “’081 patent”), RE45,095 (the “’095 patent”), RE40,999 (the
14 “’999 patent”), and 5,959,990 (the “’990 patent”) (collectively, the “Asserted Patents”).
15 The Asserted Patents claim technologies for tagging Ethernet data frames in a Virtual
16 Local Area Network (VLAN) to identify the VLAN associated with the data frame when
17 transmitting the data frame over an Ethernet network. The inventions of the Asserted
18 Patents support the existing infrastructure of Ethernet networks transmitting data frames
19 from multiple VLANs across a shared communications medium, and allow compatibility
20 between traditional network nodes and nodes supporting VLAN identification. The
21 claimed inventions of the Asserted Patents have been incorporated into the IEEE 802.1Q
22 standard for VLAN tagging for Ethernet frames and accompanying procedures used by
23 networking equipment (such as bridges, switches, or routers) in handling VLAN-tagged
24 frames. Thus, 802.1Q-certified local area networks and equipment, and uncertified
25 equipment that nonetheless implements the mandatory features of the 802.1Q standard,
26 necessarily meet the claim limitations of the Asserted Patents.
27          ILEA accuses D-Link of direct infringement of the Asserted Patents by D-Link’s
28
                                            -1-           Case No. 8:19-cv-02223-JVS-KES
                                                    AMENDED JOINT RULE 26(f) REPORT
  Case 8:19-cv-02223-JVS-KES Document 30 Filed 03/09/20 Page 3 of 14 Page ID #:278




 1 selling, offering to sell, making, using, and/or providing and causing to be used 802.1Q-
 2 compliant local area networks and equipment; including at least D-Link’s DGS-1100,
 3 DES-1210, DMS-1100, DGS-3000, DGS-3120, DWS-3160, DES-3200, DGS-3420,
 4 DES-3500, DXS-3600, DGS-3630, and DWS-4000 Series Ethernet Switches; the 5000
 5 Series Data Center Switches; at least the DGE-530T and DXE-820T PCI Adapters; at
 6 least the DAP-2360 Access Point; and at least the DSR-150/150N/250/250N/500/500N
 7 Series VPN Routers (collectively, the “Accused Instrumentalities”). ILEA also accuses
 8 D-Link of indirect infringement.
 9         D-Link filed an Answer on January 13, 2020.
10                                   D-Link’s Statement
11         Incorporated in 1986, D-Link has been based in Orange County, Southern
12 California, for over 30 years. D-Link offers for sale a wide variety of networking
13 and connectivity products, such as consumer routers, IP cameras, smart home
14 devices, access points, and switches. D-Link relies on its own technological
15 developments, the developments of the IEEE 802 standards body, and the
16 innovations of their component manufacturers, for example, the Ethernet chip
17 manufacturers, to support the functionality of their 802.3 Ethernet switches, and
18 access points, and routers accused in this case.
19         D-Link disputes each and every ILEA’s allegations. All the six patents-in-
20 suit expired on March 12, 2016, more than three years before the date of ILEA’s
21 Complaint. Due to the expiration of all patents-in-suit, there cannot be any
22 ongoing infringement, and this litigation could pertain to past activities only. Also,
23 ILEA’s Complaint did not and could not allege that any actual notice of alleged
24 infringement was ever given to D-Link prior to the date of ILEA’s Complaint. At
25 least due to the lack of actual notice prior to the patent expiration, Plaintiff’s
26 Complaint fails to state a claim of indirect or willful infringement. To the extent
27 Plaintiff maintains its assertions that D-Link indirectly infringed or willfully
28
                                             -2-            Case No. 8:19-cv-02223-JVS-KES
                                                      AMENDED JOINT RULE 26(f) REPORT
  Case 8:19-cv-02223-JVS-KES Document 30 Filed 03/09/20 Page 4 of 14 Page ID #:279




 1 infringed, D-Link is not liable to Plaintiff for the acts alleged to have been
 2 performed before D-Link knew that its actions would allegedly cause indirect or
 3 willful infringement.
 4          D-Link denies that its products infringed or infringe any valid, enforceable
 5 claim of the patents-in-suit. D-Link also asserts that the patents-in-suit are invalid
 6 and unenforceable. ILEA’s Complaint includes ILEA’s purported agreement to
 7 license the patents-in-suit on reasonable and non-discriminatory (RAND) terms.
 8 D-Link denies that ILEA had met its RAND commitments. D-Link has asserted
 9 additional defenses. See D.I. 20, D-Link Systems, Inc.’s answers and defenses.
10     b.      Legal Issues
11          The principal legal issues in this case include at least the following:
12             • The proper construction of the claims of the Asserted Patents.
13             • Whether the Accused Instrumentalities infringe the Asserted Patents.
14             • Whether the Asserted Patents are valid and/or unenforceable.
15             • Whether D-Link is liable for indirect or willful infringement.
16             • If any infringement is found of any valid claim, the amount of a
17                reasonable royalty.
18             • D-Link’s additional defenses;
19             • Whether Plaintiff had failed to meet its RAND commitments.
20     c.      Damages
21                                   Plaintiff’s Statement
22          Discovery in this matter has just begun. No documents have yet been exchanged
23 and no depositions of any of D-Link’s witnesses have occurred. Accordingly, Plaintiff
24 does not yet have the information necessary to provide a complete calculation of
25 damages.
26          Plaintiff states that, pursuant to relevant ISO and IEC guidelines, bylaws, and
27 policies, many of the claims of the Asserted Patents are subject to Fair, Reasonable, and
28
                                             -3-            Case No. 8:19-cv-02223-JVS-KES
                                                      AMENDED JOINT RULE 26(f) REPORT
  Case 8:19-cv-02223-JVS-KES Document 30 Filed 03/09/20 Page 5 of 14 Page ID #:280




 1 Non-Discriminatory (“FRAND”) licensing obligations to willing licensees. To the extent
 2 D-Link refuses to willingly take a license under such claims of the Asserted Patents under
 3 FRAND terms, however, Plaintiff reserves the right to treat D-Link as an unwilling
 4 licensee, such that Plaintiff would not be bound by any FRAND licensing obligation for
 5 purposes of this action or any license to D-Link. Accordingly, Plaintiff seeks the
 6 maximum available reasonable royalty damages to compensate for D-Link’s infringing
 7 activities.
 8         Subject to the paragraph above, Plaintiff will seek damages based upon a
 9 reasonable royalty for D-Link’s infringement pursuant to 35 U.S.C. § 284. See, e.g., Bard
10 Periph. Vascular, Inc. v. W.L. Gore & Assocs., Inc., 670 F.3d 1171 (Fed. Cir. 2012);
11 Powell v. Home Depot U.S.A., Inc., 663 F.3d 1221 (Fed. Cir. 2012); Funai Elec. Co. Ltd.
12 v. Daewoo Elecs. Corp., 616 F.3d 1357 (Fed. Cir. 2012). Courts have recognized a
13 number of factors to be considered in determining a reasonable royalty, including the
14 factors enumerated in Georgia Pacific Corp. v. United States Plywood Corp., 318 F.
15 Supp. 1116 (S.D.N.Y. 1970). Plaintiff anticipates calculating a reasonable royalty rate
16 based upon the factors set forth in Georgia Pacific and its progeny, or potentially a subset
17 of those factors applicable to FRAND license rates. Without the benefit of discovery,
18 Plaintiff cannot currently conduct a reasonable royalty analysis. Plaintiff will also request
19 D-Link be ordered to pay interest on any damages awarded. See, e.g., 35 U.S.C. § 284;
20 28 U.S.C. § 1961; Gen. Motors Corp. v. Devex, 461 U.S. 648 (1983); Fractus, S.A. v.
21 Samsung Elecs. Co. Ltd., 2012 WL 2505741, at **46- 47 (E.D. Tex. Jun. 28, 2012).
22         Plaintiff may further seek enhanced damages up to treble damages pursuant to 35
23 U.S.C. § 284 for D-Link’s willful infringement of the Asserted Patents. Plaintiff may
24 also request that this case be deemed exceptional and that this Court order D-Link to pay
25 Plaintiff’s attorney’s fees, costs, and expenses, as provided by 35 U.S.C. § 285 and 28
26 U.S.C. § 1920. See, e.g., ICU Medical, Inc. v. Alaris Med. Sys., Inc., 558 F.3d 1368 (Fed.
27 Cir. 2009).
28
                                            -4-           Case No. 8:19-cv-02223-JVS-KES
                                                    AMENDED JOINT RULE 26(f) REPORT
  Case 8:19-cv-02223-JVS-KES Document 30 Filed 03/09/20 Page 6 of 14 Page ID #:281




 1
 2                                       D-Link’s Statement
 3           D-Link seeks a declaration that Plaintiff take nothing by its claims and that
 4 Defendant is entitled to an award of its reasonable attorneys’ fees and costs
 5 pursuant to 35 U.S.C. § 285. To the extent that ILEA is entitled to any damages
 6 for its claims of alleged infringement, ILEA is entitled to no more than a royalty
 7 rate consistent with FRAND terms. Plaintiff pleads that it is obligated to license
 8 the patents-in-suit on RAND terms, D-Link contends that Plaintiff fails to meet its
 9 burden.
10      d.      Insurance
11           Plaintiff’s statement: Plaintiff does not currently have in effect any indemnity or
12 insurance agreements relevant to this lawsuit.
13           Defendant’s statement: Defendant is unaware of any insurance agreements
14 relating to the subject matter of this litigation.
15      e.      Motions
16           Plaintiff’s statement: Plaintiff does not currently anticipate filing a motion to add
17 any additional parties or claims, to amend pleadings, or to transfer venue. Nevertheless,
18 Plaintiff reserves the right to move the Court to add Defendant’s Taiwan-based parent
19 company, D-Link Corporation. Plaintiff notes D-Link has not filed a motion to dismiss.
20           Defendant’s statement: Defendant does not currently believe it is likely that they
21 will file a motion to (i) add other parties or claims, (ii) file amended pleadings, or (iii)
22 transfer venue.
23      f.      Discovery and Experts
24           Since February 10, 2020, the parties have met and conferred and discussed a
25 discovery and case management plan. The parties are working together to coordinate
26 discovery.
27           Rule 26(f)(3)(A)
28
                                              -5-             Case No. 8:19-cv-02223-JVS-KES
                                                        AMENDED JOINT RULE 26(f) REPORT
  Case 8:19-cv-02223-JVS-KES Document 30 Filed 03/09/20 Page 7 of 14 Page ID #:282




 1           The parties will serve their initial disclosures under Rule 26(a)(1) by March 30,
 2 2020. The parties propose serving their expert disclosures under Rule 26(a)(2) pursuant
 3 to the pre-trial and trial schedule attached as Exhibit A.
 4           Rule 26(f)(3)(E)
 5           Interrogatories
 6           The parties agree that the ordinary discovery limits provided for in the Federal
 7 Rules are appropriate.
 8           Requests for Admission
 9           The parties agree that each side in this case be able to serve up to twenty-five (25)
10 requests for admission not for the purposes of document authentication and fifty (50)
11 requests for admission regarding document authentication.
12           Depositions
13           Plaintiff’s statement: Plaintiff anticipates taking depositions of D-Link’s
14 employees and 30(b)(6) witnesses in this matter. Plaintiff does not anticipate more than
15 10 depositions, exclusive of expert depositions. Plaintiff has received no discovery from
16 D-Link since the filing of the present Complaint. Plaintiff believes there is substantial
17 discovery to be completed in this case and for D-Link to provide to Plaintiff.
18           Defendant’s statement: Defendant anticipates taking depositions of ILEA’s
19 employees and 30(b)(6) witnesses in this matter. Defendant does not anticipate more
20 than five (5) depositions or fifty (50) hours of deposition testimony (whichever is greater),
21 including Rule 30(b)(6) depositions, but excluding an inventor deposition (if any), and
22 excluding expert depositions. For expert depositions, an expert may be deposed for seven
23 (7) hours per primary report (e.g., if an expert offers a report on infringement issues and
24 the same expert offers a report on validity issues, then that expert would be subject to
25 fourteen (14) hours of deposition).
26      g.      Dispositive Motions
27           The parties anticipate that there may be dispositive motions filed as to at least
28
                                              -6-           Case No. 8:19-cv-02223-JVS-KES
                                                      AMENDED JOINT RULE 26(f) REPORT
  Case 8:19-cv-02223-JVS-KES Document 30 Filed 03/09/20 Page 8 of 14 Page ID #:283




     issues of infringement/non-infringement and validity/invalidity of the Asserted Patents.
 1
     The parties also anticipate the need for motions in limine in advance of trial.
 2
        h.      Settlement and Settlement Mechanism
 3
             The parties will continue to explore settlement as appropriate and, pursuant to
 4
     Local Rule 16-15.4, they will participate in alternative dispute resolution proceeding, if
 5
     necessary. The parties believe that ADR would be most effective after discovery into
 6
     the technical issues presented in the case and potentially claim construction, and
 7
 8 quantification of D-Link’s video streaming and related revenue and costs. The parties
 9 select ADR Procedure No. 3 and request to have a mediation before a private mediator
10 at a mutually acceptable date.
11     i.   Trial Estimate

12           Both Plaintiff and D-Link have requested a trial by jury.

13           Plaintiff’s statement: Plaintiff estimates 7 court days for the trial of the claims

14 raised in Plaintiff’s Complaint, and anticipates calling approximately 4-6 witnesses,
15 including party witnesses, experts, and third-party witnesses (as needed). In this case,
16 there are six related patents in suit. The Asserted Patents share the same inventors.
17 There may be more than one technical expert as to each of these patented technologies.
18 There will be a damages expert, and there may be technical experts addressing issues of
19 patent invalidity if such issues will be raised by Defendants at trial.
20           Defendant’s statement: Defendant estimates 3 court days for the trial of the

21 affirmative defenses raised in Defendant’s Answer. It is premature to estimate the
22 number of witnesses that Defendant may call or other details concerning at trial.
23      j.      Timetable
24           The completed “Presumptive Schedule of Pretrial Dates” is attached hereto as
25 Exhibit A and is consistent with the Court’s Scheduling Order. In addition, please
26 see Exhibit B for the parties’ respective proposals for other dates in the case.
27
28
                                               -7-           Case No. 8:19-cv-02223-JVS-KES
                                                       AMENDED JOINT RULE 26(f) REPORT
  Case 8:19-cv-02223-JVS-KES Document 30 Filed 03/09/20 Page 9 of 14 Page ID #:284




 1
 2     k.      Other Issues
 3          The parties anticipate submitting a proposed protective order and a proposed
 4 ESI order for the Court’s approval.
 5     l.      Conflicts
 6          Plaintiff’s statement: Plaintiff is a wholly owned subsidiary of Equitable IP
 7 Corporation, a Nevada Corporation with six shareholders.
 8          Defendant’s statement: Non-party D-Link Corporation, a company in Taiwan, is
 9 the parent company of Defendant D-Link Systems, Inc.
10     m.      Patent Cases
11          The parties agree that the Court should perform claim construction in this
12 matter, hold a Markman claim construction hearing, and construe the asserted patent
13 claims prior to expert discovery and summary judgment briefing and motions
14 practice, as is common in patent cases. The parties do not intend to adopt the
15 processes outlined in the Northern District of California’s Local Patent Rules 3-5, 3-
16 7 through 3-9. Please see Exhibit B for the parties’ respective proposals for dates
17 relating to claim construction in the case.
18     n.      Magistrate
19          Respectfully, the parties do not consent to have a magistrate judge preside.
20
21
     Dated: March 9, 2020                 By: /s/ Jeffrey Francis Craft
22                                        Jeffrey Francis Craft (SBN 147186)
                                          jcraft@devlinlawfirm.com
23                                        DEVLIN LAW FIRM LLC
                                          1731 Fox Springs Circle,
24                                        Newbury Park, CA 91320
25                                        Attorneys for Plaintiff International License
26                                        Exchange of America, LLC
27
28
                                            -8-           Case No. 8:19-cv-02223-JVS-KES
                                                    AMENDED JOINT RULE 26(f) REPORT
 Case 8:19-cv-02223-JVS-KES Document 30 Filed 03/09/20 Page 10 of 14 Page ID #:285




 1
       Dated: March 9, 2020              By: /s/ Christine Yang
 2                                       Christine Yang (SBN 102048)
                                         chrisyang@sjclawpc.com
 3
                                         Law Office of S.J. Christine Yang
 4                                       17220 Newhope Street Suite 101-102
                                         Fountain Valley, CA 92708
 5
 6                                       Attorney for Defendant
                                         D-Link Systems, Inc.
 7
 8
 9
              Pursuant to Local Rule 5-4.3.4, I, Jeffrey F. Craft, attest that all
10
       signatories listed, and on whose behalf the filing is submitted, concur in the
11
       filing’s content and have authorized the filing.
12
13
                                                  /s/ Jeffrey F. Craft
14                                                  Jeffrey F. Craft
15
16                           CERTIFICATE OF SERVICE
17              I hereby certify that I electronically filed the foregoing with the Clerk
18      of the Court using the CM/ECF system which will send notification of such
19      filing to the Electronic Service List for this case.
20     Executed on March 9, 2020
21
22                                           /s/ Jeffrey Francis Craft
23                                           Jeffrey Francis Craft

24                                           Attorneys for Plaintiff International License
                                             Exchange of America, LLC
25
26
27
28
                                            -9-             Case No. 8:19-cv-02223-JVS-KES
                                                      AMENDED JOINT RULE 26(f) REPORT
 Case 8:19-cv-02223-JVS-KES Document 30 Filed 03/09/20 Page 11 of 14 Page ID #:286



                                         APPENDIX A
 1                                    Judge James V. Selna
 2                                  Schedule of Pretrial Dates
 3
               Matter               Time           Weeks       Plaintiff’s   Defendant’s Court Order
 4                                                 before      Request       Request
                                                   trial
 5
 6   Trial date (Jury) Estimated    8:30 a.m.                                            01/04/2022
     length: 7-10 days              (Tuesdays)
 7
 8   [Court trial] File Findings                        -1     NA            NA
     of Fact and Conclusions of
 9   Law and Summaries of
     Direct Testimony
10
11   Final Pretrial Conference;     11:00 a.m.          -2                               12/20/2021
     Hearing on Motions in          (Mondays)
12   Limine; File Agreed Upon
     Set of Jury Instructions and
13   Verdicts Forms and Joint
     Statement re. Disputes
14   Instructions and Verdict
     Forms; File Proposed Voir
15   Dire Qs and Agreed-to
     Statement of Case
16
17   Lodge Pretrial Conf. Order;                        -3     12/13/2021 12/13/2021
     File Memo of Contentions
18   of Fact and Law; Exhibit
     List; Witness List; Status
19   Report re. Settlement;
     Submit Proposals to Limit
20   Number of Claims and Prior
     Art References to be
21   Asserted

22
     Last day for hand-serving                          -6     11/22/2021 11/22/2021
23   Motions in Limine

24
     Last day for hearing           1:30 p.m.           -7     11/15/2021 11/15/2021
25   motions                        (Mondays)

26
27
28
                                                 -10-              Case No. 8:19-cv-02223-JVS-KES
                                                             AMENDED JOINT RULE 26(f) REPORT
 Case 8:19-cv-02223-JVS-KES Document 30 Filed 03/09/20 Page 12 of 14 Page ID #:287




 1              Matter              Time           Weeks         Plaintiff’s   Defendant’s Court Order
                                                   before        Request       Request
 2                                                 trial

 3   Last days for hand-serving                         -13      10/04/2021 10/04/2021
     motions and filing (other
 4   than Motions in Limine).
 5
     Non-expert Discovery cut-                          -26      07/02/2021 07/02/2021
 6   off
 7
     Hearing Concerning             11:00 a.m.                                              06/08/2020
 8   Reduction of Claims and
     Prior Art in Issue
 9
10                                          EXHIBIT B
11
       ADDITIONAL MATTERS TO BE DETERMINED AT SCHEDULING
12
                                           CONFERENCE
13
14 L.R. 16-14 Settlement Choice: (3) Outside ADR – Private Mediation
15
     Matter                         Plaintiff’s Request       Defendant’s          Court Order
16                                                            Request
17
     Deadline to file replies to    11/08/2021                11/08/2021
18   case-dispositive motions
     and Daubert motions
19
20   Deadline to file oppositions   11/01/2021                11/01/2021
     to case-dispositive motions
21   and Daubert motions
22   Case-dispositive motions
     and Daubert motions (other     10/04/2021                10/04/2021
23
     than Motions in Limine).
24
25
26   Expert discovery cut-off       09/17/2021                09/17/2021

27
28
                                                 -11-               Case No. 8:19-cv-02223-JVS-KES
                                                              AMENDED JOINT RULE 26(f) REPORT
 Case 8:19-cv-02223-JVS-KES Document 30 Filed 03/09/20 Page 13 of 14 Page ID #:288




 1   Matter                          Plaintiff’s Request   Defendant’s      Court Order
                                                           Request
 2
 3   Reply Expert Witness            08/23/2021            08/23/2021
     Disclosure
 4
 5   Rebuttal Expert Witness         08/09/2021            08/09/2021
     Disclosure
 6
 7   Opening Expert Witness          07/19/2021            07/19/2021
     Disclosure
 8
 9   Last day to conduct             08/20/2021            08/20/2021
     Settlement Conference
10
11   Last day to amend pleading      05/15/2021            05/15/2020
     or add parties
12
13
14
     Matter                          Plaintiff’s Request   Defendant’s      Court Order
15                                                         Request

16
17   F.R.Civ.P. 26(a)                    03/30/2020           03/30/2020
     Disclosures
18
     S.P.R. 3-1, 3-2 –                   07/16/2020           07/16/2020
19   Infringement Contentions
20   S.P.R. 3-2., 3-3 – Invalidity       09/30/2020           09/30/2020
21   Contentions

22   S.P.R. 4.1 - Exchange of            10/14/2020           10/14/2020
     Proposed Terms for
23   Construction
24   S.P.R. 4.2 - Exchange of            11/04/2020           11/04/2020
     Claim Constructions and
25
     Extrinsic Evidence
26
27
28
                                                  -12-           Case No. 8:19-cv-02223-JVS-KES
                                                           AMENDED JOINT RULE 26(f) REPORT
 Case 8:19-cv-02223-JVS-KES Document 30 Filed 03/09/20 Page 14 of 14 Page ID #:289




     S.P.R. 4.3 - Joint Claim          12/2820            12/28/2020
 1
     Construction and
 2   Prehearing Statement

 3   S.P.R. 4.4 - Completion of      01/11/2020           01/11/2021
     Claim Construction
 4   Discovery
 5   S.P.R. 4.5 - Opening Claim      02/01/2021           02/01/2021
     Construction Briefs
 6
 7   Presentation Material, and      02/13/2021          Requested for
 8   Technology Tutorial
                                                        month of 03/2021
 9   S.P.R. 4.5 - Responsive         03/01/2021           03/01/2021
10   Claim Construction Briefs

11
     S.P.R. 4.6 - Claim           Requested for week     Requested for
12   Construction Hearing
                                    of 03/15/2021       month of 03/2021
13
     Claim Construction Order           TBD                  TBD
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -13-            Case No. 8:19-cv-02223-JVS-KES
                                                       AMENDED JOINT RULE 26(f) REPORT
